Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the method invention, claims 1-11, in the reply filed on November 30, 2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,7,9,11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it seems to state that the cluster being separate from the component carrier by claiming “placing the cluster…such that the aligned surface faces the upper surface of the component carrier”; However, claim 1 seems to state that the cluster is a part of the component carrier by claiming “[a] method of manufacturing a component carrier…comprising…forming a cluster”.
Regarding claim 7, “the main surface” lacks antecedent basis. 
Regarding claim 9, “the plurality of singularized dies” lacks antecedent basis.
Claims 7,9,11 are vague, for the purpose of the current Office Action, they are understood to mean the following:
Claim 7. The method according to claim 1, wherein at least one of the first and second electronic componentsa main surface, and wherein placing includes placing the cluster into the cavity with the pad oriented face up or placing the cluster into the cavity with the pad oriented face down.  
Claim 9. The method according to claim 1, wherein forming the cluster further comprises: providing and singularizing a wafer to obtain a plurality of electronic components, the plurality of electronic components 
Claim 11. (original) The method according to claim 1, further comprising: forming 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-6,8,10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (PG Pub 2014/0347834 A1).
Regarding claim 1, Lee teaches a method of manufacturing a component carrier, the method comprising: forming a stack (110/111, figs. 3B to 3E) comprising at least one electrically conductive layer structure (111) and/or at least one electrically insulating layer structure, wherein at least one cavity (113) is formed in the stack; forming a cluster (200) by encapsulating a first electronic component and a second electronic component (two 210) in a common encapsulant (220); thereafter placing the cluster at least partially into the cavity; and embedding (fig. 3D) the cluster in the cavity.  
Regarding claim 4, Lee teaches the method according to claim 1, wherein a first main surface of the first electronic component and a second main surface of the second electronic component are aligned within the cluster at the same height thereby forming an aligned surface of the cluster (figs. 3C to 3E).  
Regarding claim 5, Lee teaches the method according to claim 4, wherein placing further comprises: placing the cluster into the cavity such that the aligned 
Regarding claim 6, Lee teaches the method according to claim 1, wherein, at a main surface of the cluster, a part of the first electronic component and/or a part of the second electronic component is exposed (fig. 3G) and not covered with the encapsulant.  
Regarding claim 8, Lee teaches the method according to claim 1, wherein the common encapsulant is a molding compound, and wherein encapsulating further comprises: molding the first electronic component and the second electronic component with the common molding compound (resin 220, fig. 3C, paragraph [0032]).  
Regarding claim 10, Lee teaches the method according to claim 1, further comprising: laminating the stack with a further electrically insulating material (120, fig. 3F, paragraph [0048]) on a first main surface of the stack and/or on a second main surface of the stack being opposite to the first main surface.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,7,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Patent 10,340,249 A1) and Kroehnert et al (PG Pub 2008/0157330 A1).
Regarding claim 1, Yu teaches a method of manufacturing a component carrier, the method comprising: forming a stack (202/206, fig. 19) comprising at least one electrically conductive layer structure (206) and/or at least one electrically insulating layer structure; forming a cluster (72/70) by encapsulating a first electronic component and a second electronic component (52/50) in a common encapsulant (122); thereafter placing the cluster on the stack.  
Yu does not teach at least one cavity is formed in the stack.
In the same field of endeavor, Kroehnert teaches at least one cavity (between 22, figs. 3, 4A, and 15) is formed in the stack (10/22/18); placing an electronic component(s) (chip 1) at least partially into the cavity; and embedding (with curable material, paragraph [0052] and/or 19, figs. 4A and 15) the electronic component(s) in 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form at least one cavity in the stack, place the cluster at least partially into the cavity and to embed the cluster in the cavity, for the benefit of eliminating the need to align or fix the electronic components or chips to the stack.  
Regarding claim 2, Yu teaches the method according to claim 1, wherein the first electronic component and the second electronic component are heterogeneous with respect to each other (one is chip, 50, the other is wafer, 70, to form chip on wafer 200, fig. 19).  
Regarding claim 3, Yu teaches the method according to claim 2, wherein the first electronic component and the second electronic component have a different height (at different elevations, fig. 19).  
Regarding claim 7, Yu teaches the method according to claim 1, wherein at least one of the electronic components, in particular both electronic components, comprises an electric contact, in particular a pad (76/54, fig. 5A), at the main surface.
Yu in view of Kroehnert teaches placing includes placing the cluster into the cavity with the electric contact oriented face up or (fig. 19 of Yu) placing the cluster into the cavity with the electric contact oriented face down.  
Regarding claim 11, Kroehnert does not teach the stack to include an electrically insulating layer.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make layer 18, fig. 15 of Kroehnert an insulating layer, for the known 
As a result, Kroehnert teaches forming an interconnection path, in particular a via (15, fig. 15), at least partially through the electrically insulating layer (18) structure in order to electrically contact the first electronic component and/or the second electronic component (pads 45, which is connected 84 in bottom chip 1 and element 8, which is connected to top chip 1, connect to pads 48 through vias 15, paragraph [0087] and fig. 15).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Patent 10,340,249 A1) and Kroehnert et al (PG Pub 2008/0157330 A1) as applied to claim 1 above, and further in view of Shim et al (PG Pub 2016/0043047 A1).
Regarding claim 9, the previous combination remains as applied in claim 1.
The previous combination does not teach the first and the second electronic components from singularizing a wafer: providing and singularizing a wafer to obtain a plurality of electronic components, the plurality of electronic components 
In the same field of endeavor, Shim teaches providing and singularizing a wafer (82, figs. 2a and 2b) to obtain a plurality of electronic components (84), 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to provide and singularize a wafer to obtain a plurality of electronic components (chips 50A and 50B, fig. 21 of Yu), 
Fig. 19 of Yu does not teach a second chip 50A, which is shown in fig. 21.
It would have been obvious to the skilled in the art before the effective filing date of the invention to include another memory device 50 (column 2, lines 65-67 and column 3, lines 1-3) as device 50A, for the known benefit of increasing memory storage.
As a result Yu teaches placing the first electronic component (50, fig. 8) and the second electronic component (another 50 on top of the first electronic component 50, in view of fig. 21) on a common substrate (72, fig. 8); encapsulating (108, figs. 8 and 21), in particular over-molding (108, figs. 8 and 21), the first electronic component and the second electronic component with the common encapsulant (108) to obtain a cluster array; and singularizing (fig. 10) the cluster array in order to obtain the cluster.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899